UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5138



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JULIUS CHRISTOPHER CLAYTOR,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-05-7)


Submitted:   October 25, 2006               Decided:   December 5, 2006


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Weber III, WEBER PEARSON PC, Roanoke, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Edward A. Lustig,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Julius Christopher Claytor was convicted by a jury of

possession with intent to distribute cocaine, in violation of 21

U.S.C. § 841(a)(1) (2000); possession of a firearm in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)

(2000); and possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g) (2000), and was sentenced to a

total of 240 months’ imprisonment.        On appeal, Claytor raises four

issues.   For the reasons that follow, we affirm.

           First, Claytor argues that the drugs and money found in

his pants pockets should have been suppressed.           This court reviews

the district court’s factual findings underlying a motion to

suppress ruling for clear error, and the district court’s legal

determinations de novo.     Ornelas v. United States, 517 U.S. 690,

699 (1996); United States v. Bush, 404 F.3d 263, 275 (4th Cir.

2005).    When a suppression motion has been denied, this court

reviews the evidence in the light most favorable to the Government.

United States v. Grossman, 400 F.3d 212, 216 (4th Cir. 2005).

After having reviewed the transcript of the hearing of the motion

to suppress, the parties’ briefs, and the materials submitted in

the joint appendix, we conclude that the evidence would have been

inevitably    discovered   by   lawful    means,   and   we   thus   find   no

reversible error.    See Nix v. Williams, 467 U.S. 431, 444 (1984).




                                  - 2 -
               Second, Claytor argues that the Government improperly

used    race    in    selecting     his   jury,    in   violation    of   Batson   v.

Kentucky, 476 U.S. 79 (1986).                 Generally, a Batson challenge

consists of three steps: (1) the defendant makes out a prima facie

case of discrimination; (2) the Government offers a race-neutral

explanation; and (3) the trial court decides whether the defendant

has    carried       his   burden   and   proved    purposeful      discrimination.

Purkett v. Elem, 514 U.S. 765, 767-68 (1995).                 Upon review of the

jury selection transcript, we conclude that the district court did

not clearly err in determining that Claytor did not meet his burden

of proving purposeful discrimination in the jury selection.

               Third, Claytor argues that the district court erred in

denying his motion for judgment of acquittal and first motion for

a new trial based on insufficient evidence.                 This court reviews de

novo the district court’s decision to deny a motion for judgment of

acquittal.       United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998).    This court reviews the district court’s denial of a motion

for new trial for abuse of discretion.                  United States v. Huggins,

191 F.3d 532, 536 (4th Cir. 1999).                In evaluating the sufficiency

of the evidence, this court does not review the credibility of

witnesses and assumes that the jury resolved all contradictions in

the testimony in favor of the government.                  Id.; United States v.

Saunders, 886 F.2d 56, 60 (4th Cir. 1989).                   The reviewing court

must determine whether, viewing the evidence in the light most


                                          - 3 -
favorable to the prosecution, any reasonable trier of fact could

have found the essential elements of the crime beyond a reasonable

doubt.    Glasser v. United States, 315 U.S. 60, 80 (1942).              The

reviewing court must consider circumstantial as well as direct

evidence and allow the government the benefit of all reasonable

inferences.      United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).     Our review of the record leads us to conclude that the

evidence presented to the jury was sufficient to prove that Claytor

possessed with intent to distribute cocaine; possessed a firearm in

furtherance of a drug trafficking crime; and possessed a firearm as

a convicted felon. We therefore affirm the district court’s denial

of Claytor’s motion for judgment of acquittal and first motion for

a new trial.

              Finally, Claytor argues that the district court erred in

denying his second motion for a new trial based on an affidavit

submitted by Monique Preston, in which she recanted portions of her

Grand Jury and trial testimony.        When a witness recants testimony

given at trial, a new trial should be granted only when: (1) the

court    is   reasonably   satisfied   that   the   testimony   given   by   a

material witness is false; (2) without the evidence a jury might

have reached a different conclusion; and (3) the party seeking the

new trial was taken by surprise when the false testimony was given

and was unable to meet it or did not know of its falsity until

after the trial.     United States v. Wallace, 528 F.2d 863, 866 (4th


                                   - 4 -
Cir. 1976); see also United States v. Carmichael, 726 F.2d 158, 160

(4th Cir. 1984) (noting the “[f]indings of the district court made

on a motion for a new trial based on newly discovered evidence

should   not      be   disturbed       except      for    the    most   extraordinary

circumstances”). The failure to meet any one of the Wallace test’s

three prongs is fatal.              Carmichael, 726 F.2d at 159.              Post-trial

recantations      of     testimony        are   “looked    upon      with    the   utmost

suspicion.” United States v. Johnson, 487 F.2d 1278, 1279 (4th Cir.

1973) (citations omitted). A thorough review of the record reveals

that the district court did not abuse its discretion in denying

Claytor’s    motion      for    a    new    trial.        The   district      court   was

reasonably     unconvinced           by     the     truthfulness        of     Preston’s

recantation, and there is no evidence that the jury would have

reached a different conclusion, or that Claytor was taken by

surprise.

            For    the    reasons      stated      herein,      we   affirm    Claytor’s

conviction and sentence.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court      and     argument     would    not    aid   the

decisional process.



                                                                                AFFIRMED




                                           - 5 -